DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-4 and 10-21 are pending
Claim Objections
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-13, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,834,140 to Wolski et al. cited in Information Disclosure Statement filed 29 January 2019 (herein Wolski) in view of U.S. Pre-grant Publication 2017/0019991 to Miyamoto et al. cited in previous Office action (herein Miyamoto).
Regarding claim 1, Wolski teaches an electrodeposited copper foil corresponding to the copper layer recited in the instant claims having a roughening treatment performed on a matte side of an untreated copper foil (abstract) wherein the copper foils have a thickness of 18 µm (Col 7, line 1).  Wolski teaches that the copper foil is laminated to an insulating resin substrate corresponding to the resin layer recited in the instant claims (Col 3, lines 18-21).  Wolski teaches that the copper foil has a shiny side and a matte side, and that the surface treatment is performed on the matte side (Col 6, lines 36-43).  While Wolski is silent as to a preferred peel strength of the copper foil; however, all of the inventive examples of Wolski meet the claimed range (Table 3).  Wolski is also silent as to the ten-point surface roughness Sz of the roughened surface being lower than the untreated base foil; however, Wolski teaches that the two-dimensional surface roughness Rz of the treated side is lower than that of the untreated shiny side of the copper foil (Col 6, lines 36-43 and Tables 2 and 3).  Therefore, it would be obvious to one of ordinary skill in the art to apply a known technique to improve a product in the same way, i.e. have the surface roughness of the treated side be lower than that of the untreated side, such that the area surface roughness Sz of the treated side would be lower than that of the untreated side.
Wolski is silent as to the area surface roughness Sz and Sa of the foil.
Miyamoto teaches a copper foil having an interlayer and ultrathin copper layer wherein the surface roughness Sz and surface roughness Sa of the ultrathin copper layer on the interlayer side satisfy Sz ≤ 3.6 µm and Sz/Sa ≤ 14.00 (abstract).  Combining these two formulas yields a surface roughness Sa of ≤ 0.25 µm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of Wolski to have the surface roughnesses taught by Miyamoto because it would improve laser drillability (paragraph 0066).
Regarding claim 2, Wolski and Miyamoto teach all the limitations of claim 1 as discussed above.
As discussed above, Wolski teaches a copper foil (abstract).
Regarding claim 3, Wolski and Miyamoto teach all the limitations of claim 1 as discussed above.
Wolski teaches that the roughening treatment is an electroplating treatment wherein copper nodules are plated onto the surface of the copper foil (Col 3, lines 31-54) which meets the claimed limitations.
Regarding claim 4, Wolski and Miyamoto teach all the limitations of claim 1 as discussed above.
As discussed above, Wolski as modified according to Miyamoto teaches an Sz on the interlayer side of Sz ≤ 3.6 µm (abstract).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 10-13, Wolski and Miyamoto teach all the limitations of claim 1 as discussed above.
The treated copper foil of Wolski has substantially the same structure as that of the claimed invention, and Tables 3 and 4 of the instant specification disclose that such a structure meets the claimed insertion losses.
Regarding claim 20, Wolski and Miyamoto teach all the limitations of claim 2 as discussed above.
Wolski teaches that the copper foil is an electrodeposited copper foil (Col 4, lines 57-59).
Regarding claim 21, Wolski and Miyamoto teach all the limitations of claim 1 as discussed above.
Wolski teaches that the copper foil and resulting laminate can be used in a printed circuit board (Col 1, lines 7-12).
Claims 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,834,140 to Wolski et al. cited in Information Disclosure Statement filed 29 January 2019 (herein Wolski) and U.S. Pre-grant Publication 2017/0019991 to Miyamoto et al. cited in previous Office action (herein Miyamoto) as applied to claim 1 and in further view of U.S. Pre-grant Publication 2005/0158574 to Suzuki et al. cited in Information Disclosure Statement filed 29 January 2019 (herein Suzuki).
Regarding claims 14 and 15, Wolski and Miyamoto teach all the limitations of claim 1 as discussed above.
Wolski teaches that the surface treatment deposits copper nodules on the copper foil (Col 3, lines 41-47) but is silent as to the size of the nodules.
Suzuki teaches an ultra-thin copper foil having microscopic crystal grains deposited thereon used in a printed wiring board (abstract).  Suzuki teaches that crystal grains have an average diameter of 2 µm or less (paragraph 0044) which overlap the claimed particle size range.  Examiner notes that a grain with an average diameter of 2 µm or less on a surface would result in projections with a height of 2 µm or less which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nodules of Wolski to have the particle size taught by Suzuki because it is recognized in the art as suitable for its intended purpose.  See MPEP 2144.07.
Regarding claim 19, Wolski and Miyamoto teach all the limitations of claim 1 as discussed above.
Wolski is silent as to there being an additional layer on the resin layer.
Suzuki teaches an ultra-thin copper foil having microscopic crystal grains deposited thereon used in a printed wiring board (abstract).  Suzuki teaches that a chemical treatment such as a silane coupling agent can be used (paragraph 0050).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Wolski to include the silane coupling treatment taught by Suzuki because it would increase etching speed without reducing peel strength (paragraph 0051).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,834,140 to Wolski et al. cited in Information Disclosure Statement filed 29 January 2019 (herein Wolski) and U.S. Pre-grant Publication 2017/0019991 to Miyamoto et al. cited in previous Office action (herein Miyamoto) as applied to claim 1 and in further view of U.S. Patent 9,243,164 to Almen et al. cited in Information Disclosure Statement filed 29 January 2019 (herein Almen) and U.S. Pre-grant Publication 2013/0034725 to Paul cited in previous Office action (herein Paul).
Regarding claims 16 and 18, Wolski and Miyamoto teach all the limitations of claim 1 as discussed above.
Wolski is silent as to the composition of the resin layer.
Almen teaches a resin composition for use in making pre-pregs or structural laminate (abstract) used in circuit boards (Col 1, lines 19-24).  Almen teaches that the composition includes a functionalized poly(phenylene ether) resin (Col 2, lines 18-55).  Almen teaches that the composition includes a flame retardant (Col 3, lines 33-34) and an unsaturated monomer that could be triallyl isocyanurate corresponding to the curing agent having at least three functional groups recited in the instant claims (Col 4, lines 5-17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Wolski to use the curable composition of Almen because it has high interlaminar bond strength, robust thermal stability, good processability, good moisture resistance, excellent dielectric properties, very low thermal expansion, and high reliability (Col 2, lines 5-15).
Almen is silent as to there being a hydrocarbon based curing agent and a block-structured rubber present.
Paul teaches a circuit material including an adhesive comprising poly(arylene ether) (abstract).  Paul teaches that the adhesive includes an elastomeric polymer that is an elastomeric block copolymer corresponding to the block-structured rubber recited in the instant claims (paragraph 0029) and a polybutadiene or polyisoprene corresponding to the hydrocarbon based curing agent recited in the instant claims (paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Almen to include the elastomeric block copolymer and polybutadiene or polyisoprene of Paul because it compatibilizes the components of the adhesive and increases high temperature resistance, respectively (paragraph 0033).
Response to Amendment
In view of Applicant’s amendments filed 6 May 2022, previous rejection of claims 1-6 and 8-21 under 35 U.S.C. 112(b) are hereby withdrawn.
In view of Applicant’s amendments filed 6 May 2022, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 6 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that because the Ra of the shiny side of the copper layer disclosed by Wolski is measured before the matte side receives a roughening treatment, the teachings of Wolski do not correspond to the claimed surface roughness relationship (Remarks, page 8).  Wolski does not teach that both sides receive a roughening treatment nor that both sides are affected by a roughening treatment.  Where Wolski mentions altering the roughness of the shiny side at all, it is in regards to a comparative example that received a separate treatment for that side (Col 9, lines 50-67).  Furthermore, Applicant has provided no showing of evidence that treating one side of a copper foil necessarily alters the other side.
Applicant argues that because Wolski teaches a relationship of the two dimensional surface roughnesses Rz and Ra, it cannot teach the claimed relationship of the three dimensional surface roughnesses Sz and Sa because the probe used to measure the 2D roughness cannot detect the change in roughness due to surface treatment (Remarks, pages 8-9).  Applicant is correct in that Wolski only recognizes the two dimensional surface roughnesses; however, as noted in the rejection above, one of ordinary skill in the art would reasonably understand the teachings of Wolski to apply to surface roughness in general, i.e. the surface roughness as a whole of the treated side be lower than that of the untreated side.  Such a situation would naturally lead to the claimed relationship.  Furthermore, Tables 2 and 3 demonstrate that the probe used to measure 2D roughness can detect the difference in roughness before and after treatment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783